per curiam:
Tenemos la ocasión de interpretar por pri-mera vez el alcance de la Regla 37 del Reglamento del Tribunal de Circuito de Apelaciones, 4 L.RR.A. Ap. XXII.
I
El 13 de enero de 1993 el Banco Popular de Puerto Rico presentó una demanda en cobro de dinero y ejecución de *46hipoteca por la vía ordinaria contra Félix Alfredo Pellicier Figueroa, su esposa y la sociedad legal de gananciales constituida por ambos, para reclamar el pago de mensua-lidades adeudadas desde abril de 1992 por concepto de un préstamo hipotecario suscrito por los demandados en 1989, por la cantidad de $78,400.
El 13 de abril de 1993 los demandados contestaron la demanda. A su vez, presentaron una reconvención contra el banco demandante, predicada en un alegado fraude de fondos pertenecientes a los demandados que fueron depo-sitados en una cuenta corriente de dicha entidad bancaria.(1)
El demandante contestó la reconvención y adujo, en esencia, que los actos en que los demandantes fundamen-taban su acción no surgían ni se relacionaban con la recla-mación que se hacía en la demanda en cobro de dinero y ejecución de hipoteca, por lo que no resultaba una recon-vención compulsoria conforme con lo establecido en la Re-gla 11.1 de Procedimiento Civil, 32 L.P.R.A. Ap. III.
Luego de numerosos trámites procesales, el banco de-mandante presentó una moción en la que solicitó al tribunal de instancia que dictase sentencia parcial por la vía sumaria en cuanto a su causa de acción. Por su parte, los demandados se opusieron y solicitaron, además, que se desestimara la demanda.
El 11 de julio de 1995 el Tribunal de Primera Instancia, Sala Superior de San Juan, dictó una sentencia sumaria parcial final a favor de la parte demandante, que se noti-ficó el 12 de julio de 1995.
Inconforme con tal dictamen, el 8 de agosto de 1995 los demandados acudieron mediante un recurso de apelación ante el Tribunal de Circuito de Apelaciones. Posterior-*47mente, el demandante presentó su alegato ante dicho foro apelativo.
El 20 de septiembre de 1995 el Tribunal de Circuito de Apelaciones, Circuito Regional de San Juan, emitió una resolución en la cual decretó como prematuros tanto el apéndice que los demandados apelantes acompañaron en su escrito de apelación, así como el alegato del demandante apelado. Se fundamentó en que la Regla 37(a) y (b) de su Reglamento, supra, impone la obligación a todo apelante, en casos de apelaciones civiles, de preparar con la partici-pación del apelado un apéndice conjunto y, una vez presen-tado tal apéndice, le corresponde al apelado presentar su alegato dentro del término reglamentario que le concede la Regla 16(a) del referido Reglamento, 4 L.RR.A. Ap. XXII. Conforme a lo anterior, el foro apelativo dio por no presen-tados el apéndice de la parte apelante y el alegato del ape-lado, y ordenó a las partes a cumplir con tales disposicio-nes reglamentarias.
Con arreglo a la resolución aludida del Tribunal de Cir-cuito de Apelaciones, los demandados apelantes presenta-ron una propuesta de apéndice conjunto al apelado. Me-diante Misiva de 24 de octubre de 1995, éste objetó la inclusión de ciertos documentos en dicho apéndice conjunto por entender que no formaban parte del expediente en el tribunal de instancia.
No empece a las objeciones presentadas por el deman-dante apelado respecto a la propuesta de apéndice con-junto de los demandados apelantes, éstos lo presentaron ante el foro apelativo, acompañado de una Moción para Informar Reacción a Objeciones Anunciadas por la Parte Apelada. En ésta, en síntesis, sostuvieron que los docu-mentos objetados por el demandante apelado habían sido presentados ante el tribunal de instancia y formaban parte del expediente de autos.
El 13 de noviembre de 1995 el foro apelativo emitió una segunda resolución que dió por no presentado el apéndice *48sometido por los demandados apelantes y concedió a éstos un plazo de quince (15) días para resolver con la parte apelada las objeciones presentadas por ésta, y someter el apéndice conjunto con el asentimiento escrito de dicha parte. En esa resolución el tribunal advirtió a los apelantes que la documentación a que se refiere el apéndice conjunto contemplado por la Regla 37 de su Reglamento, supra, es aquella que exclusivamente consta y surja de los autos y que forme parte del expediente del tribunal de instancia. Asimismo, les apercibió que de resultar necesaria su inter-vención para resolver y adjudicar cualquier controversia relacionada sobre el particular, habría de imponer sancio-nes a la parte que incumpliese con su orden. Dicha resolu-ción fue notificada el 4 de diciembre de 1995.
En reacción a la resolución del foro apelativo, el 6 de diciembre de 1995 la representación legal del demandante apelado le escribió al demandado apelante y reiteró su ob-jeción a la inclusión de ciertos documentos en el apéndice conjunto.
El 13 de diciembre de 1995 los demandados apelantes presentaron una moción de reconsideración ante el foro apelativo. En ésta, afirmaron que los documentos que la parte apelada solicitaba que se excluyeran del apéndice conjunto formaban parte del expediente ante el tribunal de instancia, que fueron admitidos por dicho foro y que tenían que ver directamente con las alegaciones en oposición a la solicitud de sentencia sumaria parcial del demandante apelado. Además, le solicitaban al foro apelativo la celebra-ción de una vista para dilucidar el conflicto entre las partes sobre lo que debía incluir el apéndice conjunto.
El 26 de diciembre de 1995 el Tribunal de Circuito de Apelaciones emitió una tercera resolución mediante la cual denegó la reconsideración interpuesta por los demandados apelantes. Le concedió a éstos una última prórroga de quince (15) días contados a partir de la notificación de dicha resolución para que perfeccionaran el recurso instado *49mediante la presentación del apéndice conjunto, bajo aper-cibimiento de desestimación por incumplimiento con las disposiciones reglamentarias que regulan el perfecciona-miento del trámite apelativo. Dicha resolución fue notifi-cada a las partes el 4 de enero de 1996.
De dicha resolución del Tribunal de Circuito de Apela-ciones acuden los demandados peticionarios ante nos. En esencia, aducen, a través de sus múltiples señalamientos de error, que abusó de su discreción el foro apelativo al requerirles obtener el asentimiento escrito del deman-dante apelado como condición para poder someter el apén-dice conjunto que dispone la Regla 37 de su Reglamento, supra. Señalan, en apoyo de su contención, que la aplica-ción tan rigurosa de la referida disposición reglamentaria por parte del foro apelativo les priva de su derecho a acudir ante dicho foro, lo que constituye una violación de sus de-rechos civiles y constitucionales. Por su lado, la parte de-mandante apelada presentó ante nos un escrito oponién-dose a la expedición del auto de certiorari solicitado por los demandados peticionarios.
Habiendo examinado los escritos de ambas partes, pa-samos a resolver, conforme lo dispuesto en la Regla 54 de nuestro Reglamento, 4 L.P.R.A. Ap. XXI.
í — I I — 4
Un examen cuidadoso de la Regla 37 del Reglamento del Tribunal de Circuito de Apelaciones, supra, demuestra que dicho foro, en este caso, aplicó con excesiva rigurosidad lo que allí se dispone.
Nótese, en primer lugar, que la Regla 37 aludida dis-pone lo siguiente en su inciso (c):
El apéndice conjunto contendrá copia de:
(3) cualquier otra resolución, orden o escrito de cuales-quiera de las partes que forme parte de los autos del Tribunal *50de Primera Instancia en que esté discutido expresamente cualquier asunto planteado;
(4) cualquier otro documento que forme parte del récord en el Tribunal de Primera Instancia que pueda ser útil al Tribunal de Circuito de Apelaciones en su resolución de la contro-versia; ...
Por sus propios términos, la regla en cuestión deja un razonable espacio de discreción a la parte apelante en cuanto a los documentos que ésta puede incluir en el apén-dice conjunto.
 Más aún, la citada Regla 37 no contiene disposición alguna que le reconozca a la parte apelada derecho a opo-nerse a lo que la parte apelante incluya en el apéndice conjunto. Lo que sí reconoce dicha regla en su inciso (e) es el derecho de la parte apelada a
...añadir cualquier documento que considere debe estar in-cluido en el apéndice conjunto y no incluido por la parte ape-lante ...
En efecto, se dispone finalmente en dicho inciso (e) que
[s]i la parte apelante dejase de incluir documentos designa-dos por la parte contraria, ésta podrá presentar un apéndice separado que los incluya ... En tal caso, el Tribunal podrá im-poner las sanciones que estime pertinente a la parte apelante o a su abogado. 4 L.P.R.A. Ap. XXII.
Como puede observarse, el esquema plasmado en la Regla en cuestión es para otorgar una discreción razonable a ambas partes sobre lo que pueden incluir en el apéndice conjunto. Ello debe ser así porque de otra forma la preparación de un apéndice conjunto se convertiría en un proceso difícil de realizar. Si las partes no pudiesen incluir lo que creen pertinente en dicho apéndice, y tuviesen un derecho dilatado a objetar lo que la parte contraria desea incluir, la preparación conjunta de tal apéndice se convertiría en un proceso largo y contencioso, que no es lo que se contempla en dicha regla. Lo que se pretende es que el perfecciona-*51miento de un apéndice conjunto sea una tarea fácil de realizar. No debe ser ocasión para controversias estériles entre las partes, ni para dilatar irrazonablemente los pro-cedimientos, o impedir que una parte tenga acceso a la revisión judicial en el foro apelativo.
H-í HH hH
A la luz de lo señalado antes, el Tribunal de Circuito de Apelaciones en este caso no debió emitir la tercera resolu-ción que dictó el 26 de diciembre de 1995. Más bien, debió proceder, en parte, como había previsto en su segunda Re-solución de 13 de noviembre de 1995. Es decir, en vista de la continuada controversia entre el apelante y el apelado sobre lo que debía incluirse en el apéndice conjunto, dicho foro debió haber intervenido para resolver la controversia aludida y aceptar con razonable liberalidad cualquier do-cumento de los autos de primera instancia que cada cual creía pertinente incluir en dicho apéndice, e imponer san-ciones a la parte que hubiese sido contumaz o temeraria al no cooperar para lograr la eficaz presentación del apéndice conjunto, si es que hubo alguna parte que actuó de tal forma.
Por los fundamentos expuestos, se dictará sentencia para revocar la resolución emitida por el Tribunal de Cir-cuito de Apelaciones, Región de San Juan, el 26 de diciem-bre de 1995 en el caso de autos, y para devolverlo a dicho foro, para que continúen los procedimientos allí, conforme a lo aquí resuelto.
Se dictará sentencia de conformidad.
Los Jueces Asociados Señores Negrón García, Rebollo López y Hernández Denton no intervinieron.

 Surge del expediente que los demandantes alegaron que en 1987 la secreta-ria de Pellicier Figueroa alteró varios giros postales suyos y los depositó en una cuenta personal con el Banco de Ponce, institución bancaria que posteriormente se fusionó con el Banco Popular de Puerto Rico. En la reconvención, los demandados reclaman el reembolso de dichos fondos.